Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. The following is a non-Final Office Action in response to applicant’s arguments/filing filed on May 28, 2010

Claims 1-20 are pending 
Examiner’s Note: Paragraph 0022 of the specification identifies a controller as having a processing circuit and memory.Examiner’s Note: Paragraphs 0045 and 0048 of the specification identifies the term, “module”, to include sensors, datalink and/or network hardware including communication chips, etc. Additionally, paragraph 0049 identifies a module as being executable code.

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. 15/763,246, filed on 9/26/2016. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/9/2020 was filed prior to the mailing date of the first office action on 1/26/2012.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Acknowledgment is made of applicant’s drawings submitted on 11/9/2020.

Oath/Declaration
Acknowledgment is made of applicant’s oath submitted on 11/9/2020

Application Data Sheet
Acknowledgment is made of applicant’s application data sheet submitted on 11/9/2020.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite in that it fails to point out what is included or excluded by the claim language. The claim recites “comprising: a registration module …to receive”, “a seed module…to receive a seed…”, “ a secure communication module…to generate”: 	However, a review of the specification indicates that a module may be code, per se. Therefore, the claim fails to recite sufficient structure to implement the specified functions. Claims 2-8 are similarly rejected due to their dependence of rejected independent claim 1


The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and (C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or preAIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: claim 1 recites an apparatus “comprising: a registration module …to receive”, “a seed module…to receive a seed…”, “ a secure communication module…to generate:A review of the specification indicates that a module may be code, per se. Therefore, the claim fails to recite sufficient structure to implement the specified functions. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or preAIA  35 U.S.C. 112, sixth paragraph.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-8 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1, 2, 4-9 of copending Application No. 15/763,246 in view of US 20110154022, Cheng.  
Cheng is relied upon to teach the missing elements of generating a first encrypted key and a second encrypted key(see Cheng, fig. 4,step S2, para. 0051 and 0053, where keys are generated by a key generator response to the broker successfully authenticating a TDP and encrypted)) missing in the copending application.
 	It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the teaching of Cheng Barton with the co-pending application because a user would have been motivated by the need to enable a first node and a second node to form communication sessions to independently process collected data .(see Cheng, para. 0003)


Instant Application
Co-pending application
15/763,246
1. An apparatus, comprising: 
a registration module structured to receive registration information regarding a telematics unit and a control system for a piece of equipment; a seed module structured to receive a seed from the control system via the telematics unit responsive to a reception of a telematics session request by the control system, wherein the seed module is structured to authenticate the telematics unit and the control system for the piece of equipment based on information included with the seed and the registration information; and a secure communication module structured to: generate a first encrypted key and a second encrypted key responsive to the authentication; and provide the first encrypted key to the telematics unit and the second encrypted key to the control system via the telematics unit to establish a data communication channel from the control system to the apparatus via the telematics unit.  
2. The apparatus of claim 1, wherein proprietary data is encrypted using the second encryption key and transmitted via the telematics unit to the apparatus.  
3. The apparatus of claim 1, wherein the second encryption key defines a privilege associated with the authenticated telematics unit and control system.  
4. The apparatus of claim 3, wherein the privilege includes at least one of an ability to read at least one predefined type of proprietary data, to write data in the control system, or to execute a diagnostic process for the piece of equipment.  
5. The apparatus of claim 1, wherein the second encrypted key defines a duration for the telematics session.  
6. The apparatus of claim 1, wherein the second encrypted key includes an expiration duration, wherein the expiration duration defines a duration of the data communication channel.  
7. The apparatus of claim 1, wherein the piece of equipment includes at least one of: a power generator; a vehicle including at least one of an on-highway vehicle and an off-highway vehicle; a marine vessel; a piece of construction equipment; a piece of mining equipment; or a piece of oil and gas equipment.  
8. The apparatus of claim 1, wherein the secure communication module is structured to: recognize an unregistered component of the piece of equipment associating with the telematics unit; and in response, terminate the proprietary data communication channel, provide a notification to an operator of the apparatus, or update a registration database associated with the apparatus.  
9. A telematics system, comprising: a controller coupled to a plurality of telematics units associated with a plurality of pieces of equipment, the controller structured to: receive registration information regarding a respective telematics unit and control system for each equipment piece; receive a seed from a control system via a telematics unit of a first equipment piece of the plurality of pieces of equipment based on receiving a telematics session request by the control system of the first equipment piece; authenticate the telematics unit and the control system of the first equipment piece based on information included with the seed and the registration information; generate a first encrypted key and a second encrypted key based on the authentication; provide the first encrypted key to the telematics unit of the first equipment piece; and 23 4815-1131-2337Atty. Docket No. 106389-6472 provide the second encrypted key to the control system of the first equipment piece via the telematics unit of the first equipment piece to establish a data communication channel from the control system of the first equipment piece to the controller via the telematics unit of the first equipment piece; recognize an unregistered component of the first equipment piece associating with the telematics unit of the first equipment piece; and in response, terminate the data communication channel, provide a notification to an operator of the controller, or update a registration database associated with the controller.
  
10. The telematics system of claim 9, wherein the controller is structured to generate a repository of records of registration information for each equipment piece with a registered telematics unit, wherein the controller is structured to cross-reference information included in the seed with each record in the repository to authenticate the telematics unit and the control system for the particular equipment piece.
  
11. The telematics system of claim 9, wherein the plurality of equipment pieces includes at least one of: a power generator; a vehicle including at least one of an on-highway vehicle and an off-highway vehicle; a marine vessel; a piece of construction equipment; a piece of mining equipment; or a piece of oil and gas equipment.  
12. The telematics system of claim 9, wherein the seed is at least one of randomly generated and unique to the control system of the particular equipment piece.  
13. The telematics system of claim 9, wherein the second encrypted key defines a privilege associated with the authenticated telematics unit and the control system of the first equipment piece.  
14. A method, comprising: receiving, by a processing circuit, for each equipment piece of a plurality of equipment pieces, registration information regarding a respective telematics unit and a respective control system of each equipment piece of the plurality of equipment pieces; receiving, by the processing circuit, a seed from a control system of a first equipment piece of the plurality of equipment pieces via a telematics unit of the first equipment piece based on receiving a telematics session request by the control system of the first equipment piece; authenticating, by the processing circuit, the telematics unit and the control system of the first equipment piece based on information included with the seed and the registration information; generating, by the processing circuit, a first encrypted key and a second encrypted key based on the authentication; providing, by the processing circuit, the first key to the telematics unit for the first equipment piece; and providing, by the processing circuit, the second encrypted key to the control system of the first equipment piece via the telematics unit of the first equipment piece to establish a data communication channel from the control system of the first equipment piece to the processing circuit via the telematics unit of the first equipment piece.  
15. The method of claim 14, wherein the second encrypted key defines a privilege associated with the authenticated telematics unit and the control system of the first equipment piece.  
16. The method of claim 15, wherein the privilege includes at least one of an ability to read at least one predefined type of proprietary data, to write data in the control system, or to execute a diagnostic process for the vehicle.  
17. The method of claim 14, wherein the second encrypted key defines a duration for the telematics session.  
18. The method of claim 14, wherein the second encrypted key includes an expiration duration, wherein the expiration duration defines a duration of the proprietary data communication channel.  
19. The method of claim 14, wherein the plurality of equipment pieces includes at least one of: a power generator; a vehicle including at least one of an on-highway vehicle and an off-highway vehicle; a marine vessel; a piece of construction equipment; a piece of mining equipment; or a piece of oil and gas equipment.  
20. The method of claim 14, further comprising: recognizing, by the processing circuit, an unregistered component of the first equipment piece associating with the telematics unit of the first equipment piece; and in response to recognizing the unregistered component associating with the telematics unit of the first equipment piece, terminating the data communication channel, providing a notification, or updating a registration database.


1. An apparatus, comprising: a registration module structured to receive registration information regarding a telematics unit and a control system for a piece of equipment; a seed module structured to receive a seed from the control system via the telematics unit responsive to a reception of a telematics session request by the control system, wherein the seed module is structured to authenticate the telematics unit and the control system for the piece of equipment based on information included with the seed and the registration information; and a secure communication module structured to generate an encrypted key responsive to the authentication and provide the encrypted key to the control system via the telematics unit to establish a proprietary data communication channel from the control system to the apparatus via the telematics unit.
2. The apparatus of claim 1, wherein the proprietary data is encrypted and transmitted via the telematics unit to the apparatus.
3. The apparatus of claim 1, wherein the encrypted key includes a first key and a second key, wherein the first key is provided only to the telematics unit while the second key is provided to the control system.
4. The apparatus of claim 3, wherein the second key defines a privilege associated with the authenticated telematics unit and control system.
5. The apparatus of claim 4, wherein the privilege includes at least one of an ability to: read at least one predefined type of proprietary data, write data in the control system, and execute a diagnostic process for the vehicle.
6. The apparatus of claim 3, wherein the second key defines a duration for the telematics session.
7. The apparatus of claim 1, wherein the encrypted key includes an expiration duration, wherein the expiration duration defines a duration of the proprietary data communication channel.
8. The apparatus of claim 1, wherein the piece of equipment includes at least one of a power generator; a vehicle including at least one of an on-highway vehicle and an off-highway vehicle; a marine vessel; a piece of construction equipment; a piece of mining equipment; and, a piece of oil and gas equipment.
9. The apparatus of claim 8, wherein the secure communication module is structured to recognize an unregistered vehicle component associating with the telematics unit and in response, the secure communication module is structured to at least one of terminate the proprietary data communication channel, provide a notification to an operator of the apparatus, and update a registration database associated with the apparatus.
10. A telematics environment, comprising: a plurality of equipment pieces with each equipment piece having a control system and a telematics unit communicably coupled to the control system; and a controller communicably coupled to the telematics unit for each equipment piece, the controller structured to: receive registration information regarding the telematics unit and the control system for each equipment piece; receive a seed from a control system via a telematics unit responsive to reception of a telematics session request by the control system for a particular equipment piece of the plurality of equipment pieces; authenticate the telematics unit and the control system for the particular equipment piece based on information included with the seed and the registration information; generate an encrypted key responsive to the authentication; and provide the encrypted key to the control system via the telematics unit to establish a proprietary data communication channel from the control system to the controller via the telematics unit for the particular equipment piece.
11. The telematics environment of claim 10, wherein the controller is structured to generate a repository of records of registration information for each equipment piece that has a registered telematics unit, wherein the controller is structured to cross-reference information included in the seed with each record in the repository to authenticate the telematics unit and the control system for the particular equipment piece.
12. The telematics environment of claim 10, wherein the encrypted key includes a first key and a second key, wherein the first key is provided only to the telematics unit while the second key is provided to the control system of the particular equipment piece.
13. The telematics environment of claim 10, wherein the seed is at least one of randomly generated and unique to the control system of the particular equipment piece.
14. A method, comprising: receiving, by a processing circuit, registration information regarding a telematics unit and a control system for each equipment piece in a plurality of equipment pieces; receiving, by the processing circuit, a seed from a control system via a telematics unit for a particular equipment piece in the plurality of equipment pieces responsive to reception of a telematics session request by the control system for the particular equipment piece of the plurality of equipment pieces; authenticating, by the processing circuit, the telematics unit and the control system for the particular equipment piece based on information included with the seed and the registration information; generating, by the processing circuit, an encrypted key responsive to the authentication; and providing, by the processing circuit, the encrypted key to the control system via the telematics unit to establish a proprietary data communication channel from the control system to the processing circuit via the telematics unit for the particular equipment piece.
15. The method of claim 14, wherein the encrypted key includes a first key and a second key, wherein the first key is provided only to the telematics unit while the second key is provided to the control system.
16. The method of claim 14, wherein the second key defines a privilege associated with the authenticated telematics unit and control system.
17. The method of claim 16, wherein the privilege includes at least one of an ability to read at least one predefined type of proprietary data, to write data in the control system, and to execute a diagnostic process for the vehicle.
18. The method of claim 16, wherein the second key defines a duration for the telematics session.
19. The method of claim 14, wherein the encrypted key includes an expiration duration, wherein the expiration duration defines a duration of the proprietary data communication channel.
20. The method of claim 14, wherein the piece of equipment includes at least one of a power generator; a vehicle including at least one of an on-highway vehicle and an off-highway vehicle; a marine vessel; a piece of construction equipment; a piece of mining equipment; and, a piece of oil and gas equipment.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.) Claims 1, 2, 7-9, 11, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110154022, Cheng in view of US 20120254948, Kleve

1. An apparatus, comprising: a seed module structured to receive a seed from the control system via the telematics unit responsive to a reception of a telematics session request by the control system, wherein the seed module is structured to authenticate the telematics unit and the control system for the piece of equipment based on information included with the seed and the registration information (US 20110154022, Cheng, para. 0014, where establishing a communication session entails generating an access token[i.e. seed] and a session key at the broker and sending the information to a node to authenticate and register with a communication network); and a secure communication module structured to: generate a first encrypted key and a second encrypted key responsive to the authentication (US 20110154022, Cheng, fig. 4,step S2, para. 0051 and 0053, where keys, K1 and k2, are generated by a key generator response to the broker successfully authenticating a TDP and encrypted); and provide the first encrypted key to the telematics unit and the second encrypted key to the control system via the telematics unit to establish a data communication channel from the control system to the apparatus via the telematics unit (US 20110154022, Cheng, fig. 4,step S3, and para. 0054, where the broker provides first and second nodes with encrypted 1st and 2nd keys, respectively and establishes a communication session[S7]) 	Cheng does not teach a registration module structured to receive registration information regarding a telematics unit and a control system for a piece of equipment 	However, Kleve teaches a registration module structured to receive registration information regarding a telematics unit and a control system for a piece of equipment (US 20120254948, Kleve, para. 0053, 0056 and 0063, where a telematic service provider may provide registration codes for registering a plurality of devices with a vehicle communication system, wherein the registration may occur from a nomadic device and/or personal computer that may function as a controlling device).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Cheng with the teaching of Kleve because a user would have been motivated to enhance the data security, taught by Cheng, by enforcing user registration, taught by Kleve, in order to  prevent access to vehicle functions, vehicle controls, and information by unauthorized individuals seeking to conduct malicious activities(see Kleve, para. 0054) 
 	In regards to claim 2, the combination of Cheng and Kleve teach the apparatus of claim 1, wherein proprietary data is encrypted using the second encryption key and transmitted via the telematics unit to the apparatus(US 20110154022, Cheng, para. 0055, where the data is encrypted and transmitted during a communication session).  
 	In regards to claim 7, the combination of Cheng and Kleve teach the apparatus of claim 1, wherein the piece of equipment includes at least one of: a power generator; a vehicle including at least one of an on-highway vehicle and an off-highway vehicle(US 20120254948, Kleve, para. 0005, where the system is used by vehicles); a marine vessel; a piece of construction equipment; a piece of mining equipment; or a piece of oil and gas equipment. 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Cheng with the teaching of Kleve because a user would have been motivated to enhance the data security, taught by Cheng, by enforcing user registration, taught by Kleve, in order to  prevent access to vehicle functions, vehicle controls, and information by unauthorized individuals seeking to conduct malicious activities(see Kleve, para. 0054)  
 	In regards to claim 8, the combination of Cheng and Kleve teach the apparatus of claim 1, wherein the secure communication module is structured to: recognize an unregistered component of the piece of equipment associating with the telematics unit(US 20120254948, Kleve, fig. 3, steps 312 and 322, where a registration process may determine if a device has receive registration information[i.e. unregistered]); and in response, terminate the proprietary data communication channel, provide a notification to an operator of the apparatus, or update a registration database associated with the apparatus(US 20110154022, Cheng, para. 0072, where a registration request for the SN node is rejection[i.e. terminating a session request] and an unauthorized message is sent to the SN node). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Cheng with the teaching of Kleve because a user would have been motivated to enhance the data security, taught by Cheng, by enforcing user registration, taught by Kleve, in order to  prevent access to vehicle functions, vehicle controls, and information by unauthorized individuals seeking to conduct malicious activities(see Kleve, para. 0054)  
 	In regards to claim 9, Cheng teaches a telematics system, comprising: receive a seed from a control system via a telematics unit of a first equipment piece of the plurality of pieces of equipment based on receiving a telematics session request by the control system of the first equipment piece(US 20110154022, Cheng, para. 0014, where establishing a communication session entails generating an access token[i.e. seed] and a session key at the broker and sending the information to a node to authenticate and register with a communication network); authenticate the telematics unit and the control system of the first equipment piece based on information included with the seed and the registration information(US 20110154022, Cheng, para. 0011 and 0014, where the access token[i.e. seed] is used by a node for registering and authentication, wherein the data-providing node may comprise a plurality of nodes); generate a first encrypted key and a second encrypted key based on the authentication(US 20110154022, Cheng, fig. 4,step S2, para. 0051 and 0053, where keys, K1 and k2, are generated by a key generator response to the broker successfully authenticating a TDP and encrypted); provide the first encrypted key to the telematics unit of the first equipment piece(US 20110154022, Cheng, fig. 4,step S3, and para. 0054, where the broker provides a first node with an encrypted 1st key and establishes a communication session[S7]); and 23 4815-1131-2337Atty. Docket No. 106389-6472 provide the second encrypted key to the control system of the first equipment piece via the telematics unit of the first equipment piece to establish a data communication channel from the control system of the first equipment piece to the controller via the telematics unit of the first equipment piece(US 20110154022, Cheng, fig. 4,step S3, and para. 0054, where the broker provides a second node with encrypted 2nd key and establishes a communication session[S7]); recognize an unregistered component of the first equipment piece associating with the telematics unit of the first equipment piece(US 20120254948, Kleve, fig. 3, steps 312 and 322, where a registration process may determine if a device has receive registration information[i.e. unregistered]); and in response, terminate the data communication channel, provide a notification to an operator of the controller, or update a registration database associated with the controller(US 20110154022, Cheng, para. 0072, where a registration request for the SN node is rejection[i.e. terminating a session request] and an unauthorized message is sent to the SN node) 	Cheng does not teach a controller coupled to a plurality of telematics units associated with a plurality of pieces of equipment, the controller structured to: receive registration information regarding a respective telematics unit and control system for each equipment piece; 	However, Kleve teaches a controller coupled to a plurality of telematics units associated with a plurality of pieces of equipment(US 20120254948, Kleve, figs. 1 and 2D, where a communication module communicates with device 106, 103, etc), the controller structured to: receive registration information regarding a respective telematics unit and control system for each equipment piece(US 20120254948, Kleve, para. 0053, 0056 and 0063, where a telematic service provider may provide registration codes for registering a plurality of devices with a vehicle communication system, wherein the registration may occur from a nomadic device and/or personal computer that may function as a controlling device).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Cheng with the teaching of Kleve because a user would have been motivated to enhance the data security, taught by Cheng, by enforcing user registration, taught by Kleve, in order to  prevent access to vehicle functions, vehicle controls, and information by unauthorized individuals seeking to conduct malicious activities(see Kleve, para. 0054)
 	In regards to claim 11, the combination of Cheng and Kleve teach the telematics system of claim 9, wherein the plurality of equipment pieces includes at least one of: a power generator; a vehicle including at least one of an on-highway vehicle and an off-highway vehicle(US 20120254948, Kleve, para. 0005, where the system is used by vehicles); a marine vessel; a piece of construction equipment; 
a piece of mining equipment; or a piece of oil and gas equipment. 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Cheng with the teaching of Kleve because a user would have been motivated to enhance the data security, taught by Cheng, by enforcing user registration, taught by Kleve, in order to  prevent access to vehicle functions, vehicle controls, and information by unauthorized individuals seeking to conduct malicious activities(see Kleve, para. 0054)
 	In regards to claim 14, Cheng teaches a method, comprising: receiving, by the processing circuit, a seed from a control system of a first equipment piece of the plurality of equipment pieces via a telematics unit of the first equipment piece based on receiving a telematics session request by the control system of the first equipment piece(US 20110154022, Cheng, para. 0014, where establishing a communication session entails generating an access token[i.e. seed] and a session key at the broker and sending the information to a node to authenticate and register with a communication network); authenticating, by the processing circuit, the telematics unit and the control system of the first equipment piece based on information included with the seed and the registration information(US 20110154022, Cheng, para. 0011 and 0014, where the access token[i.e. seed] is used by a node for registering and authentication, wherein the data-providing node may comprise a plurality of nodes); generating, by the processing circuit, a first encrypted key and a second encrypted key based on the authentication(US 20110154022, Cheng, fig. 4,step S2, para. 0051 and 0053, where keys, K1 and k2, are generated by a key generator response to the broker successfully authenticating a TDP and encrypted); providing, by the processing circuit, the first key to the telematics unit for the first equipment piece(US 20110154022, Cheng, fig. 4,step S3, and para. 0054, where the broker provides a first node with an encrypted 1st key and establishes a communication session[S7]); and providing, by the processing circuit, the second encrypted key to the control system of the first equipment piece via the telematics unit of the first equipment piece to establish a data communication channel from the control system of the first equipment piece to the processing circuit via the telematics unit of the first equipment piece(US 20110154022, Cheng, fig. 4,step S3, and para. 0054, where the broker provides a second node with encrypted 2nd key and establishes a communication session[S7]). 	Cheng does not teach receiving, by a processing circuit, for each equipment piece of a plurality of equipment pieces, registration information regarding a respective telematics unit and a respective control system of each equipment piece of the plurality of equipment pieces 	However, Kleve teaches receiving, by a processing circuit, for each equipment piece of a plurality of equipment pieces, registration information regarding a respective telematics unit and a respective control system of each equipment piece of the plurality of equipment pieces (US 20120254948, Kleve, para. 0053, 0056 and 0063, where a telematic service provider may provide registration codes for registering a plurality of devices with a vehicle communication system, wherein the registration may occur from a nomadic device and/or personal computer that may function as a controlling device);  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Cheng with the teaching of Kleve because a user would have been motivated to enhance the data security, taught by Cheng, by enforcing user registration, taught by Kleve, in order to  prevent access to vehicle functions, vehicle controls, and information by unauthorized individuals seeking to conduct malicious activities(see Kleve, para. 0054)

 	In regards to claim 19, the combination of Cheng and Kleve teach the method of claim 14, wherein the plurality of equipment pieces includes at least one of: a power generator; a vehicle including at least one of an on-highway vehicle and an off-highway vehicle(US 20120254948, Kleve, para. 0005, where the system is used by vehicles); a marine vessel; a piece of construction equipment; a piece of mining equipment; or a piece of oil and gas equipment. 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Cheng with the teaching of Kleve because a user would have been motivated to enhance the data security, taught by Cheng, by enforcing user registration, taught by Kleve, in order to  prevent access to vehicle functions, vehicle controls, and information by unauthorized individuals seeking to conduct malicious activities(see Kleve, para. 0054)  
 	In regards to claim 20, the combination of Cheng and Kleve teach the method of claim 14, further comprising: recognizing, by the processing circuit, an unregistered component of the first equipment piece associating with the telematics unit of the first equipment piece(US 20120254948, Kleve, fig. 3, steps 312 and 322, where a registration process may determine if a device has receive registration information[i.e. unregistered]); and in response to recognizing the unregistered component associating with the telematics unit of the first equipment piece, terminating the data communication channel, providing a notification, or updating a registration database(US 20110154022, Cheng, para. 0072, where a registration request for the SN node is rejection[i.e. terminating a session request] and an unauthorized message is sent to the SN node). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Cheng with the teaching of Kleve because a user would have been motivated to enhance the data security, taught by Cheng, by enforcing user registration, taught by Kleve, in order to  prevent access to vehicle functions, vehicle controls, and information by unauthorized individuals seeking to conduct malicious activities(see Kleve, para. 0054)

2.) Claims 3, 4, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110154022, Cheng in view of US 20120254948, Kleve and further in view of US 20140003606, Birnbaum

 	In regards to claim 3, the combination of Cheng and Kleve teach the apparatus of claim 1. The combination of Cheng and Kleve do not teach wherein the second encryption key defines a privilege associated with the authenticated telematics unit and control system 	However, Birnbaum teach wherein the second encryption key defines a privilege associated with the authenticated telematics unit and control system(US 20140003606, Birnbaum, para. 0017, where an encryption key has the privilege of encrypting certain types of data). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Cheng and Kleve with the teaching of Birnbaum because a user would have been motivated to improve the operational performance of the network taught by the combination of Cheng and Kleve by using location based network guidelines, taught by Birnbaum, in order to enforce deconflicting  configuration guidelines to prevent local signal interference from degrading a system’s  performance(see Birnbaum, para. 0002)  
 	In regards to claim 4, the combination of Cheng, Kleve, and Birnbaum teach the apparatus of claim 3, wherein the privilege includes at least one of an ability to read at least one predefined type of proprietary data, to write data in the control system, or to execute a diagnostic process for the piece of equipment(US 20140003606, Birnbaum, para. 0017, where an encryption key is associated with information types that have restricted access permissions to within a network). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Cheng and Kleve with the teaching of Birnbaum because a user would have been motivated to improve the operational performance of the network taught by the combination of Cheng and Kleve by using location based network guidelines, taught by Birnbaum, in order to enforce deconflicting  configuration guidelines to prevent local signal interference from degrading a system’s  performance(see Birnbaum, para. 0002)  
 	In regards to claim 13, the combination of Cheng and Kleve teach the telematics system of claim 9. The combination of Cheng and Kleve do not teach wherein the second encrypted key defines a privilege associated with the authenticated telematics unit and the control system of the first equipment piece 	However, Birnbaum teaches wherein the second encrypted key defines a privilege associated with the authenticated telematics unit and the control system of the first equipment piece (US 20140003606, Birnbaum, para. 0017, where an encryption key has the privilege of encrypting certain types of data). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Cheng and Kleve with the teaching of Birnbaum because a user would have been motivated to improve the operational performance of the network taught by the combination of Cheng and Kleve by using location based network guidelines, taught by Birnbaum, in order to enforce deconflicting  configuration guidelines to prevent local signal interference from degrading a system’s  performance(see Birnbaum, para. 0002)    
 	In regards to claim 15, the combination of Cheng and Kleve teach the method of claim 14. The combination of Cheng and Kleve do not teach wherein the second encrypted key defines a privilege associated with the authenticated telematics unit and the control system of the first equipment piece 	However, Birnbaum teaches wherein the second encrypted key defines a privilege associated with the authenticated telematics unit and the control system of the first equipment piece (US 20140003606, Birnbaum, para. 0017, where an encryption key has the privilege of encrypting certain types of data). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Cheng and Kleve with the teaching of Birnbaum because a user would have been motivated to improve the operational performance of the network taught by the combination of Cheng and Kleve by using location based network guidelines, taught by Birnbaum, in order to enforce deconflicting  configuration guidelines to prevent local signal interference from degrading a system’s  performance(see Birnbaum, para. 0002)  

 	In regards to claim 16, the combination of Cheng, Kleve, and Birnbaum teach the method of claim 15, wherein the privilege includes at least one of an ability to read at least one predefined type of proprietary data, to write data in the control system, or to execute a diagnostic process for the vehicle(US 20140003606, Birnbaum, para. 0017, where an encryption key is associated with information types that have restricted access permissions to within a network). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Cheng and Kleve with the teaching of Birnbaum because a user would have been motivated to improve the operational performance of the network taught by the combination of Cheng and Kleve by using location based network guidelines, taught by Birnbaum, in order to enforce deconflicting  configuration guidelines to prevent local signal interference from degrading a system’s  performance(see Birnbaum, para. 0002)


3.) Claims 5, 6, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110154022, Cheng in view of US 20120254948, Kleve and further in view of US 8549298, Rouskov

 	In regards to claim 5, the combination of Cheng and Kleve teach the apparatus of claim 1. The combination of Cheng and Kleve do not teach wherein the second encrypted key defines a duration for the telematics session 	However, Rouskov teaches wherein the second encrypted key defines a duration for the telematics session (US 8549298, Rouskov, col. 9, line 58-col. 10, line 4, where a session key for establishing communication channel is embedded with an expiration time for establishing a session duration). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Cheng and Kleve with the teaching of Rouskov because a user would have been motivated to enhance network security, taught by the combination of Cheng and Kleve, by establishing a time limitation on a session key’s usage in order to mitigate the effects of data interception attacks from malicious actors(see Rouskov, col. 1, lines 6-22)   
 	In regards to claim 6, the combination of Cheng and Kleve teach the apparatus of claim 1. The combination of Cheng and Kleve do not teach wherein the second encrypted key includes an expiration duration, wherein the expiration duration defines a duration of the data communication channel 	However, Rouskov teaches wherein the second encrypted key includes an expiration duration, wherein the expiration duration defines a duration of the data communication channel (US 8549298, Rouskov, col. 9, line 58-col. 10, line 4, where a session key for establishing communication channel is embedded with an expiration time for establishing a session duration). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Cheng and Kleve with the teaching of Rouskov because a user would have been motivated to enhance network security, taught by the combination of Cheng and Kleve, by establishing a time limitation on a session key’s usage in order to mitigate the effects of data interception attacks from malicious actors(see Rouskov, col. 1, lines 6-22)  
 	In regards to claim 17, the combination of Cheng and Kleve teach the method of claim 14. The combination of Cheng and Kleve do not teach wherein the second encrypted key defines a duration for the telematics session 	However, Rouskov teaches wherein the second encrypted key defines a duration for the telematics session (US 8549298, Rouskov, col. 9, line 58-col. 10, line 4, where a session key for establishing communication channel is embedded with an expiration time for establishing a session duration). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Cheng and Kleve with the teaching of Rouskov because a user would have been motivated to enhance network security, taught by the combination of Cheng and Kleve, by establishing a time limitation on a session key’s usage in order to mitigate the effects of data interception attacks from malicious actors(see Rouskov, col. 1, lines 6-22)  
 	In regards to claim 18, the combination of Cheng and Kleve teach the method of claim 14. The combination of Cheng and Kleve do not teach wherein the second encrypted key includes an expiration duration, wherein the expiration duration defines a duration of the proprietary data communication channel 	However, Rouskov teaches wherein the second encrypted key includes an expiration duration, wherein the expiration duration defines a duration of the proprietary data communication channel (US 8549298, Rouskov, col. 9, line 58-col. 10, line 4, where a session key for establishing communication channel is embedded with an expiration time for establishing a session duration).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Cheng and Kleve with the teaching of Rouskov because a user would have been motivated to enhance network security, taught by the combination of Cheng and Kleve, by establishing a time limitation on a session key’s usage in order to mitigate the effects of data interception attacks from malicious actors(see Rouskov, col. 1, lines 6-22)
4.) Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 20110154022, Cheng in view of US 20120254948, Kleve and further in view of US 20050264404, Franczyk

 	In regards to claim 10, the combination of Cheng and Kleve teach the telematics system of claim 9. The combination of Cheng and Kleve do not teach wherein the controller is structured to generate a repository of records of registration information for each equipment piece with a registered telematics unit, wherein the controller is structured to cross-reference information included in the seed with each record in the repository to authenticate the telematics unit and the control system for the particular equipment piece 	However, Franczyk teaches wherein the controller is structured to generate a repository of records of registration information for each equipment piece with a registered telematics unit, wherein the controller is structured to cross-reference information included in the seed with each record in the repository to authenticate the telematics unit and the control system for the particular equipment piece (US 20050264404, Franczyk, para. 0032, where a storage for storing registration information of a system may be cross-referenced for automatic authentication). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Cheng and Kleve with the teaching of Franczyk because a user would have been motivated to improve the vehicular safety for the vehicular system, taught by the combination of Cheng and Kleve, by implementing the vehicle warning system, taught by Franczyk, in order to mitigate the possibility of accidents resulting from detected road hazards(see Franczyk, para. 0003) 


5.) Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 20110154022, Cheng in view of US 20120254948, Kleve and further in view of US 20160065550, Kanov

 	In regards to claim 12, the combination of Cheng and Kleve teach the telematics system of claim 9. The combination of Cheng and Kleve do not teach wherein the seed is at least one of randomly generated and unique to the control system of the particular equipment piece. 	However, Kanov teaches wherein the seed is at least one of randomly generated and unique to the control system of the particular equipment piece (US 20160065550, Kanov, para. 0010, where a random seed may be generated that is unique to a device). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Cheng and Kleve with the teaching of Kanov because a user would have been motivated to improve the system, taught by the combination of Cheng and Kleve, by optimizing the system’s interoperability with the plurality of network servers and profiles in order to provide users with a seamless operating environment(see Kanov, para. 0002)   
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GREGORY A LANE/Examiner, Art Unit 2438                                                                                                                                                                                                        


/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438